PD-0786-15
                                APP-No.     05-13-01510-CR

                             (trial cause No. 366-82182-2010)


THOMAS    GRADY     LAYTON,                      §          IN   THE   COURT    OF
                                                                                            FILED IN
                                                                                cc
               APPELLANT                         §          CRIMINAL     APPEAL COURT OF CRIMINAL APPEALS
                                                 §          AUSTIN/TEXAS                   JUN 26 2015
THE    STATE   OF   TEXAS,                       §
               APPELLEE
                                                             APPEAL     FROM          Abel Acosta, Clerk
                                                 §          COLLIN     COUNTY




                       FIRST    MOTION     FOR    EXTENSION      OF    TIME
                                     IN   WHICH      TO   FILE
                       PETITION      FOR   DISCRETIONARY         REVIEW




      Now comes/Thomas Grady Layton,appellant,pro se,in the above

style and cause number to present his First Motion for Extension

of Time in. which to file his Petition for Descretionary Review(PDR).

He request that the extension be for 60 days.Appellants request

for extenstion of time is not for purposes of delay/but that he

may fairly have enought time to properly prepare his PDR.In

support of his motion he shows the following.


      A) Appellant is incarcerated at the Michael Unit,in Tennessee
         Colony,Texas .

      B) Appellant's direct appeall was affirmed on \Jmu&l)& %0l>^)~i
         causing his PDR to be filed by J^jyjDg 2.0 IS"                         •      7
      C) Appellant is trying to gain counsel for his PDR.

      D) Appellant is unskilled in the law.


                                                                              RECEIVED IN
                                                                          GOURT OF CRIMINAL APPEALS
                                                                                     JUN 26 2015


FIRST MOTION FOR EXTENSION 0? TIME
PPGE lvof 2
    Accordingly,Layton need additional time to gain counsel or

file a pro se appeal.This is               Layton's first request for an

extension of time in this case.Lay.to assures the Court that this

request is not designed to harass the Appellee,not to unnecessarily

delay these proceedings,but to ensure that Layton has sufficient

time to file a proper PDR.For the foregoing reasons,Layton

respectfully moves this Court for an extension,up to and inclusing

5^.9^X01^ /to                 file   a   PDR.




                                                         Thomas Grady Layton
                                                         TDCJ       #    1890625
                                                         Appellant pro se


                                CERTIFICATE      OF   SERVICE



    I hereby certify that a true and correct copy of the foregoing

instrument has been served by placing same in the prison mail

system,postage prepaid,to:


Collin County District Attorney's Office
2100   Bloomdalle      Road,Suite        20004
McKinney,Texas 75071



                                                         Thomas Grady Layton
                                                        TDCJ    #       1890625
                                                        Appellant pro se




FIRST MOTION FOR EXTENSION OF TIME
PAGE 2 of 2